MEMORANDUM **
George Fountain appeals the district court’s refusal to order the probation office to return or destroy all copies of a psycho-sexual evaluation it obtained in preparation for sentencing Fountain on a violation of his supervised release.
Because the evaluation did not affect the supervised release proceedings, and merely presents the possibility of future collat*941eral consequence, Fountain’s request is moot. See United States v. Palomba, 182 F.3d 1121,1123 (9th Cir.1999). Accordingly, we dismiss for a lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.